Citation Nr: 0102743	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  98-12 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a right shoulder disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a herniated cervical disc.

4.  Entitlement to an initial evaluation in excess of 10 
percent for chronic back strain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active military service from December 1971 to 
December 1974, from April 1979 to April 1981, and from 
October 1982 to November 1997.  His claim comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 1998 
rating decision, in which the Department of Veterans Affairs 
(VA) Regional Office in Houston, Texas (RO), granted the 
veteran service connection and assigned him 10 percent 
evaluations for right shoulder instability, right knee 
instability, a herniated cervical disc, chronic back strain, 
and a hiatal hernia with gastroesophageal reflux disease.

The Board notes that, prior to issuing its June 2000 Remand, 
the Board was unclear which issues the veteran was appealing.  
As previously explained, the veteran initiated, but did not 
perfect, an appeal of the RO's assignment of a 10 percent 
evaluation for his digestive system disability.  In a VA Form 
9 (Appeal to Board of Veterans' Appeals) received in August 
1998, he specifically indicated that he was only appealing 
the RO's denial of his shoulder, back and right knee claims.  
However, in a VA Form 646 (Statement of Accredited 
Representation in Appealed Case) dated October 1998, his 
representative indicated that all five issues were being 
appealed.  While the claim was in Remand status, the RO 
issued another statement of the case (SOC), which lists only 
the issues that the veteran indicated he wished to appeal.  
The RO provided the veteran and his representative with this 
SOC and an opportunity to dispute the issues noted, but 
neither party responded.  The Board thus finds that the issue 
of whether the veteran is entitled to an initial evaluation 
in excess of 10 percent for a hiatal hernia with 
gastroesophageal reflux disease is not now before the Board 
for appellate review.

The Board addresses the issues of entitlement to an initial 
evaluation in excess of 10 percent for a herniated cervical 
disc and entitlement to an initial evaluation in excess of 10 
percent for chronic back strain in the Remand section of this 
decision.


FINDINGS OF FACT

1.  The VA has obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's 
right shoulder and right knee claims.

2.  The veteran's right shoulder disability has been 
objectively shown to cause limitation of external and 
internal rotation and tenderness on palpation.  

3.  The veteran's right knee disability has been objectively 
shown to cause limitation of flexion, crepitation and 
instability.


CONCLUSIONS OF LAW

1.  The evidence does not satisfy the criteria for an initial 
evaluation in excess of 10 percent for a right shoulder 
disorder.  38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended 
by Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5203 
(2000).

2.  The evidence does not satisfy the criteria for an 
evaluation in excess of 10 percent for a right knee disorder.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that the evaluations assigned his right 
shoulder and right knee disabilities do not reflect the 
severity of his associated symptomatology.  The preliminary 
question before the Board is whether the VA has properly 
assisted the veteran in the development of these claims.  The 
RO afforded the veteran VA examinations of his right shoulder 
and right knee disabilities in May 1998.  Since then, the 
veteran's allegations have not changed and he has not 
identified any outstanding evidence that needs to be obtained 
in support of these claims.  The Board thus finds that the VA 
has fulfilled its duty to assist the veteran in obtaining and 
fully developing all evidence necessary for the equitable 
disposition of these claims.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to an absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2000).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations can be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson, 12 Vet. App. 119, 126 (1999).  A disability may 
require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2000).  Nevertheless, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A.  Right Shoulder

The veteran had active service from December 1971 to December 
1974, from April 1979 to April 1981, and from October 1982 to 
November 1997.  During his latter period of active service, 
in June 1997, he sought treatment for right shoulder pain 
after injuring himself while lifting weights.  A physician 
diagnosed rotator cuff syndrome of the right shoulder.  In 
July 1997, the veteran reported that he had had right 
shoulder pain for several years, and that it had increased in 
June 1997.  He explained that since June 1997, when he 
presented to an emergency room after hearing his right 
shoulder pop and tear, he had had persistent pain.  X-rays 
revealed some widening of the right AC joint.  The physician 
diagnosed right shoulder impingement and scheduled the 
veteran for physical therapy.  In August 1997, a physical 
therapist indicated that, after three sessions, the veteran 
was pain free at rest, but had right shoulder pain when he 
held his hands above his head, and on abduction and forward 
flexion.  The veteran's retirement examination report, which 
is dated March 1997, but was reviewed in December 1997, after 
the veteran reported that there had been medical developments 
since the examination, reflects that the veteran had no 
specific complaints regarding his right shoulder, but that 
the examining physician noted arthritic pain in the right 
shoulder. 

Since his discharge from service, the veteran has undergone 
one VA examination of his right shoulder, in May 1998.  
During that examination, he reported that since the 1997 
right shoulder injury, he had been having problems with 
overhead activities and sleeping difficulty.  The VA examiner 
noted that the veteran abducted and elevated to 180 degrees, 
extended to 55 degrees, internally rotated to T7 and 
externally rotated to 65 degrees.  The veteran's 
acromioclavicular joint was tender to palpation, and he had a 
positive Hawkins.  He also had negative Neer's and Speed's 
tests and 5/5 motor strength.  X-rays revealed no fractures, 
dislocations or subluxations, a well-maintained glenohumeral 
joint, and some mild decreased joint space of the right 
acromioclavicular joint with some mild osteophyte formation.  
The VA examiner diagnosed impingement of the right shoulder 
and degenerative changes of the acromioclavicular joint that 
were mildly-to-moderately symptomatic. 

Based on the above findings, the RO, in a rating decision 
dated June 1998, granted the veteran service connection and 
assigned him a 10 percent evaluation for right shoulder 
instability, effective from December 1, 1997.  The RO 
assigned this evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5203 (2000).  DC 5203 provides that 
malunion of the clavicle or scapula is to be evaluated as 10 
percent disabling, while impairment of function of a 
contiguous joint is to be evaluated based upon the degree of 
dysfunction shown.  A nonunion of the clavicle or scapula 
without loose movement also is to be rated as 10 percent 
disabling, while nonunion of the clavicle or scapula with 
loose movement, or a dislocation of the clavicle or scapula 
is to be rated as 20 percent disabling.  An evaluation of 20 
percent may also be assigned under DC 5201, if the evidence 
shows limitation of motion of the arm at shoulder level, or 
under DC 5202, if the evidence shows a malunion of the 
humerus with a moderate deformity or recurrent dislocation of 
the humerus at the scapulohumeral joint with infrequent 
episodes, and guarding of movement only at shoulder level.

In this case, a physician has indicated that the veteran's 
right shoulder disability is only mildly-to-moderately 
symptomatic.  This finding appears to be supported by the 
veteran's own statements, which include a report of one 
symptom associated with this disability: pain.  Although the 
veteran has claimed that his right shoulder disability causes 
problems with overhead activities, a weakened grip and 
sleeping difficulties, there is no evidence that it has 
caused a nonunion or dislocation of the clavicle, scapula, or 
humerus, or a malunion of the humerus with a moderate 
deformity.  Moreover, there is no evidence that it causes 
limitation of motion of the arm at shoulder level.  During 
range of motion testing, the veteran was able to flex and 
abduct fully and to externally rotate to 65 degrees, which is 
above his right shoulder.  See  38 C.F.R. § 4.71, Plate I 
(2000).  

Based on the findings noted above, the Board concludes that 
the veteran's right shoulder disability picture more nearly 
approximates the 10 percent evaluation currently assigned 
under DC 5203.  The only right shoulder symptoms that have 
been objectively confirmed are limitation of external and 
internal rotation and tenderness on palpation, symptoms that 
are contemplated in the 10 percent evaluation that is 
currently assigned.  An initial evaluation in excess of 10 
percent may thus not be assigned under DC 5201, 5202 or 5203, 
or 38 C.F.R. §§ 4.40, 4.45.  In summary, the preponderance of 
the evidence is against an initial evaluation in excess of 10 
percent for a right shoulder disability.  The veteran's claim 
for this benefit must therefore be denied.  

B.  Right Knee

While the veteran was serving on active duty, he also sought 
treatment for right knee complaints.  He first injured his 
right knee in 1985.  In May 1986, he was noted to have 
internal derangement.  This condition necessitated an 
arthroscopic debridement of the right knee in August 1986.  
Thereafter, the veteran continued to complain of right knee 
pain and instability.  In May 1988, a medical board 
determined that the veteran had PLICA syndrome, mild 
anterolateral rotatory instability of the right knee, and a 
possible medial meniscus tear.  The veteran was hospitalized 
in August 1988, at which time physicians examined his right 
knee under anesthesia and conducted a diagnostic arthroscopy, 
a partial arthroscopic anterior cruciate debridement, and 
partial medial and lateral meniscectomies.  While the surgery 
initially resulted in improvement, additional right knee 
surgery was later necessary.  In December 1993, he underwent 
a right knee arthroscopy, shaving of the chondromalacia, a 
small partial lateral meniscectomy, and removal of a small 
loose body.  During his retirement examination in March 1997, 
the veteran reported that he had had a "trick or locked 
knee" and had had three right knee surgeries.  The examining 
physician confirmed that the veteran had undergone multiple 
right knee surgeries that had caused residual scars, but 
indicated that the veteran had a stable right knee at that 
time.  

In May 1998, the VA examined the veteran's right knee.  
During that examination, the veteran reported that, since his 
last right knee surgery, he had had problems with right knee 
instability and had been experiencing difficulty climbing 
stairs and doing any activity that involved twisting.  The VA 
examiner noted range of motion of the right knee from 0 to 
130 degrees, crepitation of the patellofemoral joint, a 
positive Lachman's, and positive anterior drawer and pivot 
signs.  X-rays revealed mild decreased joint space with 
osteophyte formation medially with some mild tibial spiking.  
No diagnosis was rendered.   

Based on the above findings, the RO, in a rating decision 
dated June 1998, granted the veteran service connection and 
assigned him a 10 percent evaluation for right knee 
instability, effective from December 1, 1997.  The RO 
assigned this evaluation pursuant to 38 C.F.R. § 4.71a, DC 
5257 (2000).  DC 5257 provides that a 10 percent evaluation 
is warranted for slight recurrent subluxation or lateral 
instability of the knee, and a 20 percent evaluation is 
warranted for moderate recurrent subluxation or lateral 
instability of the knee.  

In this case, the only right knee symptoms that have been 
objectively confirmed are 10 degrees limitation of flexion, 
see 38 C.F.R. § 4.71, Plate II (2000), crepitation and 
instability.  In written statements submitted in support of 
his right knee claim, the veteran claims that his right knee 
disability causes frequent pain and precludes him from 
participating in sporting activities.  However, no physician 
has objectively confirmed the alleged pain or indicated that 
the right knee symptomatology that has been shown to exist is 
more than slight.  In light of the foregoing, the Board finds 
that the veteran's right knee disability picture more nearly 
approximates the 10 percent evaluation currently assigned 
under DC 5257.  An evaluation in excess of 10 percent cannot 
be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, as 
interpreted in DeLuca v. Brown, 8 Vet. App. 202, 204-205 
(1995), because DC 5257 is not predicated on loss of range of 
motion.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  An 
evaluation in excess of 10 percent also cannot be assigned 
under DC 5256, 5260 or 5261, the other codes governing knee 
evaluations, because the evidence does not establish that the 
veteran has ankylosis of the right knee, flexion of the right 
knee limited to 30 degrees or extension of the right knee 
limited to 15 degrees.  
 
The question remains whether the veteran is entitled to a 
separate evaluation for arthritis of the right knee.  The 
office of the VA General Counsel (VAGC) has issued two 
opinions pertinent to claims of entitlement to higher 
evaluations for knee disabilities.  These opinions reflect 
that a veteran who has x-ray evidence of arthritis and 
instability of the knee may be evaluated separately under 
Diagnostic Codes 5003 and 5257 provided additional disability 
is shown.  VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 
9-98 (August 14, 1998) (9-98).  Additional disability is 
shown when a veteran meets the criteria for a noncompensable 
evaluation under either DC 5260 or 5261, which include 
flexion limited to 60 degrees or extension limited to 5 
degrees, or when there is painful motion such that it adds to 
the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In 
this case, the record contains no x-ray evidence of right 
knee arthritis; therefore, a separate evaluation for right 
knee arthritis is not warranted.  

In summary, the veteran has limitation of flexion, 
crepitation and instability of the right knee.  His right 
knee disability has not been shown to cause moderate 
recurrent subluxation or lateral instability.  In light of 
these findings, the Board concludes that the preponderance of 
the evidence is against an initial evaluation in excess of 10 
percent for a right knee disability.  The veteran's claim for 
that benefit must therefore be denied.  

C.  Conclusion

In reaching its decision on the veteran's right shoulder and 
right knee claims, the Board considered the potential 
application of all other provisions of 38 C.F.R., Parts 3 and 
4, whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disabilities.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The 
veteran has not asserted, nor does the evidence show, that 
his right shoulder disability or right knee disability causes 
marked interference with employment, necessitates frequent 
periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards so as to warrant assignment of an extra-schedular 
evaluation.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 10 percent for a right 
shoulder disorder is denied.

An initial evaluation in excess of 10 percent for a right 
knee disorder is denied. 


REMAND

The veteran also claims that he is entitled to initial 
evaluations in excess of 10 percent for cervical spine and 
lumbar spine disabilities.  The Board finds that additional 
development by the RO is necessary before deciding the merits 
of the veteran's remaining claims. 

First, as the record stands, the Board is unable to determine 
the current level of impairment caused by the veteran's 
cervical spine and lumbar spine disabilities.  Since 
discharge from service in November 1997, the veteran has 
consistently reported that his spine disabilities have 
worsened.  The RO afforded the veteran VA examinations of his 
neck and lower back in May 1998, but since then, the veteran 
has continued to assert that his spine disabilities have 
become more severe.  Inasmuch as 2 1/2 years have passed since 
the veteran's neck and lower back disabilities were last 
evaluated, and the veteran reported a worsening of those 
disabilities in the interim, the Board believes that the 
veteran should be afforded another, more recent VA 
examination of these disabilities for the purpose of 
determining whether, as alleged, his cervical and lumbar 
spine disabilities have become more severe since 1998.  

Second, in a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in August 1998, the veteran asserted that his spine 
disabilities have been improperly diagnosed.  Allegedly, he 
has two disabilities of the cervical spine, one at C5-C6 and 
one at C7-C8, and a herniated disc, not a strain, in his 
lower back.  The veteran intimated that the May 1998 
examination of his back was inadequate in that during the 
examination, comprehensive testing was not accomplished.  He 
claims that his spine disabilities cannot be correctly 
diagnosed until additional testing, including magnetic 
resonance imaging (MRI), is conducted.  The veteran's request 
for additional testing appears reasonable especially in light 
of the fact that a medical professional has suggested the 
same.  During the veteran's March 1997 retirement 
examination, a physician recommended a follow-up neurological 
evaluation of the veteran's neck after the veteran reported 
that his neck pain radiated into his hands.  In light of the 
veteran's assertion and the physician's recommendation, 
during the VA examination on Remand, comprehensive testing, 
including a neurological evaluation, should be conducted.  In 
addition, the VA examiner who conducts the examination should 
determine whether an MRI is necessary, and if so, perform the 
test as requested.

Third, during the pendency of this appeal, a bill was passed 
that amplifies the VA's duty to assist a claimant in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5100-5107, 5126).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) has held that the duty to assist includes the duty to 
obtain an adequate and contemporaneous VA examination of the 
veteran's disability.  After affording the veteran such an 
examination on Remand, the RO should consider the veteran's 
cervical spine and lumbar spine claims pursuant to, and 
undertake any additional development required by, the 
Veterans Claims Assistance Act of 2000.  Such development 
includes requesting the veteran to aid in obtaining any 
additional evidence in support of his claim, and advising the 
veteran that he has a right to submit additional argument in 
support of his remanded claims.  See Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).

To ensure that the Board bases its decision on a complete 
record, this case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated his cervical spine and 
lumbar spine since his discharge from 
service and whose records have not yet 
been obtained.  After securing any 
necessary authorizations, the RO should 
obtain and associate with the claims file 
all outstanding treatment records 
identified.

2.  After completing the above, the RO 
should afford the veteran VA orthopedic 
and neurological examinations for the 
purpose of ascertaining the severity of 
his service-connected cervical spine and 
lumbar spine disabilities.  The RO should 
provide the examiners with a copy of this 
Remand and the veteran's claims file for 
review in conjunction with the 
examinations.  Following comprehensive 
evaluations, during which all indicated 
studies deemed necessary are conducted, 
the examiners should identify all 
symptoms of the veteran's service-
connected cervical spine and lumbar spine 
disabilities.  The examiners should then 
offer opinions regarding the degree of 
functional impairment, if any, caused by 
each of these disabilities.  The 
examiners should attempt to quantify the 
degree of impairment in terms of the 
nomenclature of the rating schedule.  The 
examiners should specify whether the 
veteran has functional loss or weakness 
of the cervical spine and/or lumbar spine 
due to an objective demonstration of pain 
upon movement, weakened movement, excess 
fatigability, or incoordination, and 
whether pain could significantly limit 
his functional ability during flare-ups 
or with repeated use of the affected 
joint over a period of time.  The 
examiners should include detailed 
rationale for all opinions expressed. 

3.  Following the above development, the 
RO should review the examination reports 
to determine whether they comply with the 
previous instruction.  If the reports are 
deficient in any regard, immediate 
corrective action should be taken.

4.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the requirements of the Veterans 
Claims Assistance Act of 2000.  

5.  The RO should then readjudicate the 
veteran's claims based on all of the 
evidence of record.  In so doing, the RO 
should consider whether the veteran's 
cervical spine and lumbar spine 
disabilities have been properly 
characterized, and if they have not, the 
RO should recharacterize them based on 
the new medical evidence received.  If 
the RO denies either benefit sought on 
appeal, it should provide the veteran and 
his representative a supplemental 
statement of the case and an opportunity 
to respond thereto before the case is 
returned to the Board for appellate 
review.

The purpose of this REMAND is to obtain additional 
information, and no inference should be drawn regarding the 
ultimate disposition of these claims.  The veteran is 

free to submit any additional argument or evidence he wishes 
to have considered in connection with his appeal; however, he 
is not required to act unless he is otherwise notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



